DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10, and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE (US 2012/0329405) in view of ITASAKI (US 2009/0179762).
 	Regarding claim 1, LEE discloses a method of communicating from a wireless power transmitter to a wireless power receiver (100, 200, Figs. 1 and 32) during a power transfer phase (640, Fig. 13; e.g., see S542 in Fig. 32 which shows power transfer), comprising: 
 	receiving in the wireless power transmitter, from the wireless power receiver, a receive packet during the power transfer phase (¶ 0224-0227: receiver communicates with packets; ¶ 0266: e.g., a control error packet; ¶ 0119, 0126, 0240: e.g., a power control message; it is noted that the receive packet is disclosed as being transmitted during the power transfer phase; see also S544, Fig. 32 and ¶ 0348; it is noted that the time slots of Fig. 37 include power transfer as shown in the figure); and 
 	transmitting, from the wireless power transmitter, a transmit packet during wireless power transfer (¶ 0267: e.g., a packet is implied if power transmission violates the limits of the power transfer contract in order to end the power transfer phase; ¶ 0317: a status and command request is transmitted to the receiver in a power transfer state; at step S552 in Fig. 32, a packet is transmitted from the transmitter to the receiver, wherein the packet is transmitted after a packet is received from the receiver at step S544) over a wireless power transmission signal transmitted by the wireless power transmitter (¶ 0202-0205, 0218-0220: packets are transmitted over a wireless power transmission signal) upon receipt of the receive packet, within a time period after receipt of the receive packet (it is noted that the “time period” is not defined or described, allowing for a broad interpretation; both the receive packet and the transmit packet are disclosed as being transmitted during a power transfer phase as disclosed in ¶ 0317 and within a time slot as disclosed in ¶ 0380-0386 and would therefore be transmitted “within a time period”) where the wireless power receiver has enabled a receiver decoder (¶ 0123, 0206, 0213), wherein the transmit packet is more than a standard acknowledgment packet, the transmit packet including a request, a status report, or a data transfer (each of the packets cited above are “more than a standard acknowledgment packet” and may be interpreted as “a data transfer”), and wherein the time period is between a minimum delay time and a maximum delay time (it is noted that the “minimum delay time” and the “maximum delay time” are not specifically defined or described, allowing for a broad interpretation; the power transfer to a corresponding wireless power receiver occurs during a time slot as shown in Figures 37, 38A, and 38B, and in ¶ 0374, ¶ 0380-0386, wherein a “transmit packet” is transmitted within the remaining time period in the time slot, wherein said remaining time slot comprises a “minimum delay time” and a “maximum delay time” as recited and within the broadest interpretation).
 	LEE fails to disclose the receiver decoder is not enabled outside of the time period.
 	ITASAKI discloses the receiver decoder is not enabled outside of the time period (¶ 0057-0060).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the receiver decoder not enabled outside of the time period in order to reduce power consumption (ITASAKI, ¶ 0058).
 	Regarding claim 2, LEE discloses the wireless power receiver enables decoding of the transmit packet within the time period (¶ 0206).
 	Regarding claim 3, LEE discloses the transmit packet includes the request and forms a request packet (¶ 0317, 0349).
 	Regarding claim 4, LEE discloses the request packet is a request for renegotiation (¶ 0269-0270).
 	Regarding claim 5, LEE discloses the transmit packet includes the status report and forms a status report packet (¶ 0317, 0349).
 	Regarding claim 6, LEE discloses the transmit packet includes the data transfer and forms a data transfer packet (¶ 0317, 0349).
 	Regarding claim 7, LEE discloses if the receive packet is a control error packet, the method further includes adjusting power transferred according to a control error transmitted in the control error packet (¶ 0266).
 	Regarding claim 8, LEE discloses if the receive packet is an End Power Transfer Packet the method further includes terminating power transfer (¶ 0119, 0271).
 	Regarding claim 10, LEE discloses a method of communicating with a wireless power transmitter from a wireless power receiver (100, 200, Figs. 1 and 32) during a power transfer phase (640, Fig. 13; e.g., see S542 in Fig. 32 which shows power transfer), comprising: 
 	transmitting from the wireless power receiver to the wireless power transmitter a receive packet during the power transfer phase (¶ 0266: e.g., a control error packet; ¶ 0119, 0126, 0240: e.g., a power control message; it is noted that the receive packet is disclosed as being transmitted during the power transfer phase; see also S544, Fig. 32 and ¶ 0348; it is noted that the time slots of Fig. 37 include power transfer as shown in the figure); 
 	enabling a decoder (¶ 0123, 0206, 0213) in the wireless power receiver within a time period (it is noted that the “time period” is not defined or described, allowing for a broad interpretation; both the receive packet and the transmit packet are disclosed as being transmitted during a power transfer phase as disclosed in ¶ 0317 and within a time slot as disclosed in ¶ 0380-0386 and would therefore be transmitted “within a time period”), the time period being between a minimum delay time and a maximum delay time (it is noted that the “minimum delay time” and the “maximum delay time” are not specifically defined or described, allowing for a broad interpretation; the power transfer to a corresponding wireless power receiver occurs during a time slot as shown in Figures 37, 38A, and 38B, and in ¶ 0374, ¶ 0380-0386, wherein a “transmit packet” is transmitted within the remaining time period in the time slot, wherein said remaining time slot comprises a “minimum delay time” and a “maximum delay time” as recited and within the broadest interpretation); and 
 	if a start bit of a transmit packet (¶ 0224-0227: transmitter communicates with packets; ¶ 0267: e.g., a packet is implied if power transmission violates the limits of the power transfer contract in order to end the power transfer phase; ¶ 0317: a status and command request is transmitted to the receiver in a power transfer state; at step S552 in Fig. 32, a packet is transmitted from the transmitter to the receiver, wherein the packet is transmitted after a packet is received from the receiver at step S544) is received (¶ 0217 discloses the packets include start bits), the transmit packet being transmitted by the wireless power transmitter on a wireless power transmission signal (¶ 0202-0205, 0218-0220: packets are transmitted over a wireless power transmission signal) upon receipt of the receive packet (e.g., at step S552 in Fig. 32, a packet is transmitted from the transmitter to the receiver, wherein the packet is transmitted after a packet is received from the receiver at step S544), receiving the transmit packet from the wireless power transmitter during wireless power transfer (¶ 0224-0227: transmitter communicates with packets; ¶ 0267: e.g., a packet is implied if power transmission violates the limits of the power transfer contract in order to end the power transfer phase; ¶ 0317: a status and command request is transmitted to the receiver in a power transfer state; at step S552 in Fig. 32, a packet is transmitted from the transmitter to the receiver, wherein the packet is transmitted after a packet is received from the receiver at step S544), wherein the transmit packet is more than a standard acknowledgment packet, the transmit packet including a request, a status report, or a data transfer (each of the packets cited above are “more than a standard acknowledgment packet” and may be interpreted as “a data transfer”).
 	LEE fails to disclose the decoder is not enabled outside of the time period.
 	ITASAKI discloses the decoder is not enabled outside of the time period (¶ 0057-0060).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the decoder not enabled outside of the time period in order to reduce power consumption (ITASAKI, ¶ 0058).
	Regarding claim 12, LEE discloses the transmit packet includes the request and forms a request packet (¶ 0317, 0349).
 	Regarding claim 13, LEE discloses the request packet is a request for renegotiation (¶ 0269-0270).
 	Regarding claim 14, LEE discloses the transmit packet includes the status report and forms a status report packet (¶ 0317, 0349).
 	Regarding claim 15, LEE discloses the transmit packet includes the data transfer and forms a data transfer packet (¶ 0317, 0349).
Response to Arguments
Applicant's arguments filed 9/2/2022 have been fully considered but they are not persuasive. 
  	In response to arguments that primary reference LEE does not disclose the transmit packet transmitted during a wireless power transfer over a wireless power transmission signal, it is first noted that all packets/communication between the transmitter and the receiver are modulated on wireless power transmission signals from the transmitter as disclosed in ¶ 0202-0205 and 0218-0220, and shown in Figures 9-11, 19, and 20. Therefore, the claimed transmit packet is transmitted “during wireless power transfer over a wireless power transmission signal” as recited and in the broadest reasonable interpretation of the claim language. Moreover, as previously explained, the transmit packet is transferred during a power transfer phase, which also supports the transmit packet is transmitted “during a wireless power transfer”. For example, Figure 32 shows two-way communication occurring during the power transfer phase in steps S542, S544, S552, and S554, wherein said two-way communication would occur during the disclosed time slot in order to avoid collision with other devices/receivers. Paragraph 0349 discloses the transmitter transmitting a message (at S552) after a “receive packet” is received (at S544). It is submitted that LEE does not disclose a separate “close phase” since the packet at s552 may be interpreted as occurring at the end of the power transfer phase. As previously stated, paragraphs 0315-0317 describe a packet used during two-way communication, and paragraph 0317 discloses the transmitter may “transfer a status and command request to the wireless power receiver 200 in a power transfer state (or phase)”. Applicant argues that paragraph 0317 when interpreted in context discloses the communication occurs prior to actual transmission of wireless power, but it is submitted that Applicant has mischaracterized paragraph 0317, and paragraphs 0307-0308 are not directly related to paragraph 0317. This communication from the transmitter to the receiver is clearly disclosed as occurring during the power transfer phase and may occur after communication from the receiver (e.g., a “receive packet”). Therefore, the rejection is maintained.
	In response to applicant's argument that ITASAKI is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, ITASAKI involves the transfer of information by modulating and decoding of a carrier signal. It is noted that secondary reference ITASAKI is not relied upon to teach the recitations “within a time period after receipt of the receive packet” or wireless power transmission. One of ordinary skill in the art would recognize the disclosure of ITASAKI of the receiver decoder not being enabled outside of a time period can be applicable to the method of communicating of LEE to achieve the predictable result of reducing power consumption as described in the rejection. It is maintained that LEE as modified by ITASAKI discloses the method of communicating as described above. 
Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        October 3, 2022

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        October 3, 2022